ON APPLICATION FOR REHEARING
PER CURIAM:
On application for a rehearing counsel for plaintiff-appellant complains inter alia that there was a contract of employment existing between the plaintiff and defendant and that he proved same but despite that fact, we held to the contrary by stating at the end of the opinion that “petitioner has failed to prove the existence of any contract of employment between himself and the defendant. * * *” What we intended to say and do say now is that petitioner has failed to prove the existence of any contract of employment for a fixed period between himself and the defendant.
With this correction the application for a rehearing is refused.